Exhibit 10.1

FIRST AMENDED AND RESTATED PROPERTY MANAGEMENT AND LEASING AGREEMENT

THIS FIRST AMENDED AND RESTATED PROPERTY MANAGEMENT AND LEASING AGREEMENT (this
“Agreement”) is made and entered into as of the 28th day of June, 2012, by and
between CNL Healthcare Trust, Inc., a Maryland corporation (“CHT”), and CHT
Partners, LP, a Delaware limited partnership (collectively, “Company”), the
various subsidiaries of the Company set forth on the Joinder(s) attached hereto
(individually or collectively or both as the context requires, the Company and
each such subsidiary, only with respect to the property owned by it, “Owner”)
and CNL Healthcare Manager Corp., a Florida corporation (“Manager”).

W I T N E S S E T H:

WHEREAS, Owner owns the Properties (as defined below); and

WHEREAS, Owner has engaged Manager to manage and coordinate the leasing of
certain of the Properties to be acquired by Owner pursuant to the Property
Management and Leasing Agreement between Owner and Manager dated June 8, 2011
(the “Effective Date”), which Original Agreement established the terms and
conditions for such services (the “Original Agreement”); and

WHEREAS, the Original Agreement is being amended and restated to reflect the
name changes of Owner, Manager and certain other entities and to revise and
clarify the Manager’s responsibilities with respect to Multi-Tenant Properties,
Single-Tenant Properties, and Oversight Properties, and except for such name
changes and revisions, the provisions of the Original Agreement are reproduced
herein and remain in full force and effect as of the Effective Date.

NOW, THEREFORE, in consideration of the mutual covenants herein, the parties
agree as follows:

1. DEFINITIONS

Except as otherwise specified or as the context may otherwise require, the
following terms have the respective meanings set forth below for all purposes of
this Agreement:

1.A. “Account” shall have the meaning ascribed to it in Section 2.C.8 herein.

1.B. “Affiliate” means, with respect to any Person: (i) any Person directly or
indirectly owning, controlling or holding, with the power to vote, 50% or more
of the outstanding voting securities of such other Person; (ii) any Person 50%
or more of whose outstanding voting securities are directly or indirectly owned,
controlled or held, with the power to vote, by such other Person; (iii) any
Person directly or indirectly controlling, controlled by or under common control
with such other Person; (iv) any trustee or general partner of such other
Person; and (v) any legal entity for which such Person acts as a trustee or
general partner.

1.C. “Annual Business Plan” shall have the meaning ascribed to it in Section 2.K
herein.



--------------------------------------------------------------------------------

1.D. “BOMA” shall have the meaning ascribed to it in Section 8.J.2 herein.

1.E. “Cause” means with respect to the termination of this Agreement by a party,
a material breach of this Agreement of any nature whatsoever by the other party,
which breach is not cured within thirty (30) days after notice is given to the
breaching party specifying the nature of the alleged breach, and which breach
relates to all or substantially all of the Properties.

1.F. “CHT Articles” means CHT’s articles of incorporation, as may be amended or
restated from time to time.

1.G. “Company” shall have the meaning ascribed to it in the preamble of this
Agreement.

1.H. “Confidential Information” shall have the meaning ascribed to it in
Section 8.Q herein.

1.I. “Controlling Agreements” shall have the meaning ascribed to it in
Section 2.F herein.

1.J. “Documents and Forms” shall have the meaning ascribed to it in
Section 2.C.14(b) herein.

1.K. “Embargoed Person” shall have the meaning ascribed to it in Section 7.A.12
herein.

1.L. “Gross Revenues” means all amounts actually collected as rents (except for
rents paid under any vacant master lease space) or other charges for the use and
occupancy of Properties including but not limited to parking income to the
extent Manager’s responsibilities include a parking facility, after hours HVAC
reimbursements and other direct tenant charges, on a cash basis, but shall
exclude: parking revenues to the extent a parking facility is managed by a third
party; any payments by tenants for amortization of lease improvements over
building standard, determined by Owner; security deposits and reductions in
security deposits as a result of damage from tenant misuse of or damage to
property; rebates, discounts or other credits received by Manager incident to
purchases, contracts or other arrangements entered into pursuant to this
Agreement for the account of Owner, which items shall accrue solely to the
benefit of Owner; abated rent; sales tax; lease termination/buyout settlement
amounts; environmental reimbursements; property tax refunds; miscellaneous
income taxable to Owner; interest and other investment income of Owner and
proceeds received by Owner for a sale, exchange, condemnation, eminent domain
taking, casualty or other disposition of assets of Owner.

1.M. “Improvements” means all buildings, structures and equipment from time to
time located on Properties and all parking and common areas located on
Properties.

1.N. “Lease” or “Leases” means, unless the context otherwise requires, any
lease, ground lease, master lease or sublease made by Owner as landlord or by
its predecessor relating to a Property or portions thereof.

 

2



--------------------------------------------------------------------------------

1.O. “Leasing Activities Agreement” shall have the meaning ascribed to it in
Section 2.C.1(E) herein.

1.P. “Lender” and “Lenders” shall have the meaning ascribed to it in Section 2.I
herein.

1.Q. “List” shall have the meaning ascribed to it in Section 7.A.12 herein.

1.R. “Losses” shall have the meaning ascribed to it in Section 5.D.1 herein.

1.S. “Management Fee” means the fee payable to Manager for its services
hereunder.

1.T. “Manager” shall have the meaning ascribed to it in the preamble of this
Agreement.

1.U. “Manager Indemnified Parties” shall have the meaning ascribed to it in
Section 2.L herein.

1.V. “Manager’s Employees” shall have the meaning ascribed to it in
Section 2.C.4(a)(2) herein.

1.W. “Manager’s Subcontractors” shall have the meaning ascribed to it in
Section 2.C.4(a)(2).

1.X. “Minimum Management Fee” shall have the meaning ascribed to it in
Section 4.A herein.

1.Y. “Multi-Tenant Properties” means all tracts (including all buildings and
other improvements and property of Owner located thereon) which are leased by
the Owner or its Affiliate to more than one tenant pursuant to a Lease.

1.Z. “OFAC” shall have the meaning ascribed to it in Section 2.C.13 herein.

1.AA. “Oversight Fee” shall have the meaning ascribed to it in Section 4.A
herein.

1.BB. “Oversight Properties” means all tracts (including all buildings and other
improvements and property of Owner located thereon) wherein the Owner contracts
directly with a third-party property manager in respect of a specific Property.

1.CC. “Owner” shall have the meaning ascribed to it in the preamble of this
Agreement.

1.DD. “Owner Indemnified Parties” shall have the meaning ascribed to it in
Section 5.D.2 herein.

1.EE. “Owner’s Representative” shall have the meaning ascribed to it in
Section 8.S herein.

1.FF. “Person” means an individual, corporation, association, business trust,
estate, trust, partnership, limited liability company or other legal entity.

 

3



--------------------------------------------------------------------------------

1.GG. “Prohibited Person” shall have the meaning ascribed to it in
Section 7.A.13 herein.

1.HH. “Properties” means all tracts (including all buildings and other
improvements and property of Owner located thereon including but not limited to
Multi-Tenant Properties, Single-Tenant Properties, and Oversight Properties) as
yet unspecified but to be acquired by Owner and other entities controlled by the
Company.

1.II. “Property Financings” shall have the meaning ascribed to it in Section 8.P
herein.

1.JJ. “Property Management Representative” means the employee who will be
responsible for the direct management of each Multi-Tenant Property.

1.KK. “Reporting Requirements” shall have the meaning ascribed to it in
Section 2.C.14(b) herein.

1.LL. “Single-Tenant Properties” means all tracts (including all buildings and
other improvements and property of Owner located thereon) which are leased by
the Owner or its Affiliate to one tenant pursuant to a Lease.

1.MM. “Submanager” means any Affiliate of Manager to whom Manager has assigned
or subcontracted all or part of its duties hereunder pursuant to Section 8.C(1).

1.NN. “Update Notice” shall have the meaning ascribed to it in
Section 2.C.14(b)(1) herein.

1.OO. “Updated Requirements” shall have the meaning ascribed to it in
Section 2.C.14(b)(1) herein.

2. APPOINTMENT OF MANAGER; SERVICES TO BE PERFORMED

2.A. Appointment of Manager. Owner hereby appoints Manager as the exclusive
managing agent and tenant coordinating agent of the Properties, and Manager
hereby accepts such appointment on the terms and conditions hereinafter set
forth. Owner hereby authorizes Manager to exercise such powers with respect to
the Properties as may be necessary for the performance of Manager’s obligations
under the terms of this Agreement provided, however, Manager shall have no right
or authority to commit or otherwise obligate or bind Owner in any manner
whatsoever, except to the extent specifically provided herein. Whenever Owner or
any other entity controlled by the Company shall acquire a tract containing
improvements or on which Owner or such entity will construct improvements, such
tract shall be included as a “Property” for purposes of this Agreement, unless
the Owner notifies Manager otherwise.

2.B. General Duties. Manager shall manage, maintain and lease the Properties in
accordance with the generally accepted standards for the type of property being
managed in the area in accordance with all applicable loan requirements,
subject, however to the management rights and responsibilities reserved or
allocated to any tenant under the leases for the respective Properties. Manager
shall make available to Owner the full benefit of the judgment, experience and
advice of the members of Manager’s organization and staff with respect to the
policies to be pursued by Owner relating to the management, operation,
maintenance and leasing of the Properties. In addition, Manager shall provide
executive oversight over all of Owner’s Properties and provide certain
accounting and tax support not provided by any submanager acting pursuant to
Section 8.C.

 

4



--------------------------------------------------------------------------------

2.C. Multi-Tenant Properties Specific Duties. Manager’s duties with respect to
Multi-Tenant Properties include the following:

1. Lease Obligations. Manager shall be Owner’s exclusive leasing agent for the
Multi-Tenant Properties, and shall, to the extent permitted by applicable law
and subject to this Agreement, perform all leasing functions relating to the
Multi-Tenant Properties. Without limiting the generality of the foregoing,
Manager’s leasing function includes the following:

(a) Manager shall use commercially reasonable efforts to lease all space in the
Multi-Tenant Properties which is now vacant, becomes vacant or is projected to
become vacant during the term of this Agreement, subject to the limitations
imposed by any Annual Business Plan approved by Owner, and Manager’s
responsibilities shall include lease negotiation coordination, tenant
improvement coordination, governmental liaison, opening activities, tenant
liaison, facilitating tenant move-in and similar activities. Manager may, in its
sole discretion, engage the services of other outside cooperating real estate
consultants, property managers and brokers to lease space in the Multi-Tenant
Properties on behalf of Owner. The retention by Manager of the real estate
consultants, property managers and brokers shall be paid for by Manager unless
otherwise provided by the Annual Business Plan approved by Owner or as otherwise
established by Owner and Manager from time to time. Manager shall, so far as
possible, procure references from prospective tenants, investigate such
references and use its best judgment in the selection of prospective tenants.
Where appropriate, upon the occurrence of a vacancy or a projected vacancy,
Manager will prepare and disseminate adequate rental listings. After a vacancy
is listed, Manager will cooperate with brokers in an effort to aid in
successfully filling the vacancy. Manager shall establish procedures to ensure
that ample time is available to renew existing leases or obtain new tenants in
an effort to minimize vacancies and loss of income.

(b) Owner shall refer all inquiries concerning the rental of space in the
Property to Manager. All negotiations with prospective tenants shall be
conducted by Manager or under its direction. All leases for the Multi-Tenant
Properties shall be prepared by Manager in the name of Owner and shall be in
accordance with such leasing guidelines as Owner and Manager shall agree upon
from time to time. Manager shall secure Owner’s prior written approval before
finalizing any lease for a Multi-Tenant Property that is not in compliance with
the leasing plan set forth in the Annual Business Plan. All leases for
Multi-Tenant Properties shall be presented to and executed by Owner. Manager
shall duly and punctually comply with all the obligations of Owner under all
leases with tenants of space in the Multi-Tenant Property, but solely on behalf
of Owner and at Owner’s expense.

 

5



--------------------------------------------------------------------------------

(c) Manager shall prepare all advertising and promotional materials for the
Multi-Tenant Properties, which materials shall be used only after Owner’s
approval and shall comply with all applicable laws, ordinances and regulations.
The costs of all advertising and promotional materials shall be at Owner’s sole
cost and expense and shall either be in accordance with an approved operating
budget or otherwise approved by Owner in writing.

(d) Rental rates for space in the Multi-Tenant Properties shall be established
by Owner. Manager shall, promptly following the execution of this Agreement and
from time to time thereafter, provide general market information and general
office space rental rate surveys and make recommendations to Owner with respect
to rental rates.

(e) Notwithstanding anything in this Section 2.C.1 to the contrary, the parties
acknowledge and agree that Manager may not be licensed to act as a real estate
broker in the state(s) in which the Multi-Tenant Properties are located and
that, in such a case, Manager shall either: (a) subcontract the leasing
activities described herein to a licensed real estate broker qualified (by years
of experience, number of employees, number and type of properties under
management and standing in the marketplace) to manage properties of like kind in
the vicinity of the Multi-Tenant Properties whereby the Manager shall be
responsible for paying the subcontractor; or (b) if Owner elects to enter into a
separate agreement with a leasing agent, Manager shall cause the leasing
activities described herein to be performed by Owner’s leasing agent by acting
as Owner’s agent to enforce all of Owner’s rights and fulfill Owner’s duties
under the separate agreement between Owner and Owner’s leasing agent (the
“Leasing Activities Agreement”), excluding the obligation to pay Owner’s leasing
agent the commissions payable pursuant to the Leasing Activities Agreement.

2. Maintenance. Manager’s duties and supervision in this respect shall include,
without limitation, cleaning of the interior and the exterior of the
Improvements and the public common areas on the Multi-Tenant Properties and the
making and supervision of repair, alterations, and decoration of the
Improvements, subject to and in strict compliance with this Agreement and the
Leases. Non-budgeted expenses for any individual item of work which are not
reimbursed by a tenant shall not exceed the sum of $5,000 unless specifically
authorized in advance by Owner, provided that emergency repairs which are
immediately necessary for the preservation or safety of the Multi-Tenant
Properties, for the safety of occupants or other persons, or required to avoid
the suspension of any necessary service of the Multi-Tenant Properties may be
made by Manager without prior approval of Owner if, under the circumstances,
Owner cannot be conveniently notified before the required emergency repairs must
be done.

 

6



--------------------------------------------------------------------------------

3. Notice of Violations. Manager shall forward to Owner promptly upon receipt
all notices of violation or other notices from any governmental authority, board
of fire underwriters or any insurance company, and shall make such
recommendations regarding compliance with such notice as appropriate.

4. Personnel. Subject to Section 8.C below, Manager shall at all times either
employ capable individuals or subcontract for capable individuals’ time (through
an Affiliate of the Manager or otherwise) in a sufficient number to properly,
safely and economically manage and maintain the Multi-Tenant Properties. Manager
shall fully comply with all applicable laws and regulations and agreements
regarding worker’s compensation, social security, unemployment insurance, hours
of labor, wages, working conditions under Manager’s control and other
employer-employee related subjects. All matters pertaining to the employment (if
applicable), subcontracting, supervision, compensation, promotion and discharge
of such individuals or such individuals’ time are the responsibility of Manager.

(a) Employees and/or Subcontracted Individuals of Manager:

(1) Manager, as an independent contractor, has the authority to control and
direct the management and operation of the Multi-Tenant Properties in accordance
with the terms hereof.

(2) All persons employed by Manager or otherwise subcontracted for in connection
with the management and operation of the Multi-Tenant Properties shall either be
employees of Manager (“Manager’s Employees”) or shall remain as independent
subcontractors providing management and/or maintenance services with respect to
the Multi-Tenant Properties, with the Manager paying for such services as part
of its expenses referenced in Section 3.B (“Manager’s Subcontractors”). At no
time shall the Manager’s Employees or the Manager’s Subcontractors be considered
employees of Owner for purposes of this Agreement.

(b) It shall be the responsibility of Manager to properly train the members of
its property team and cause the appropriate team members to become familiar with
the terms of this Agreement, key tenant lease provisions and vendor/contractor
contract terms.

5. Utilities and Supplies. Manager shall, on behalf of Owner, enter into or
renew contracts for electricity, gas, steam, landscaping, fuel, oil, maintenance
and other services as are customarily furnished or rendered in connection with
the operation of similar rental property in the area, or as it, in its
reasonable judgment, shall deem prudent, provided that Manager shall submit to
Owner for its approval such contracts for items of expense which are not
contemplated in the Annual Business Plan. Further, at the time of execution of
any service contract, the cost of the services to be provided under such
contract shall be comparable with general prevailing market conditions, as to
each of the Multi-Tenant Properties. Unless Owner notifies Manager of its
disapproval of any such contract within ten (10) days of the Owner’s receipt of
a copy of such written contract, Owner shall be deemed to have approved such
contract. Manager shall also purchase all supplies which Manager deems necessary
to maintain the Multi-Tenant Properties, provided that no such purchase which is
outside the ordinary course of business or which is of a nature not reimbursed
by tenants shall be made by Manager without the prior written consent of Owner.

 

7



--------------------------------------------------------------------------------

6. Tangible Property Taxes. Manager shall be responsible for filing any required
tangible personal property tax in respect to the Multi-Tenant Properties.

7. Expenses. Manager shall analyze all bills received for services, work and
supplies in connection with maintaining and operating the Multi-Tenant
Properties, pay all such bills from the Account (as defined below), and, if
requested by Owner, pay, when due, utility and water charges, sewer rent and
assessments, ground leases and any other amount payable in respect to the
Multi-Tenant Properties from the Account. All bills shall be paid by Manager
within the time required to obtain discounts, if any. Owner may from time to
time request that Manager forward certain bills to Owner promptly after receipt,
and Manager shall comply with any such request. It is understood that the
payment of real property taxes, tangible property taxes, assessments and
insurance premiums will be paid out of the Account (as hereinafter defined) by
Manager at the direction of Owner. All expenses shall be billed at net cost
(i.e., less all rebates, commissions, discounts and allowances, however
designed).

8. Monies Collected. Manager shall, in accordance with any applicable loan
requirements, Leases, or other Controlling Agreement, use diligent efforts to
collect all rent and other monies from tenants of the Multi-Tenant Properties
and any sums otherwise due to Owner with respect to the Multi-Tenant Properties
in the ordinary course of business including, but not limited to (where
applicable), tenants’ payments for real estate taxes, insurance, damages and
repairs, and common area maintenance, and shall deposit such monies in the
Account (as defined below) when required by the Controlling Agreement which
requires a separate Account otherwise to an account of the Owner. In collecting
such monies, Manager shall inform Owner’s tenants that all remittances are to be
in the form of a check, wire transfer, money order, automatic payments or other
forms approved by Owner. Owner authorizes Manager to request, demand and collect
all such rent and other monies due and, at Owner’s request, to institute legal
proceedings in the name of Owner and at Owner’s expense for the collection
thereof and for the dispossession of any tenant in default under its Lease.
Manager shall not compromise with any tenant or waive Owner’s rights under any
Lease without Owner’s prior written consent. Nothing in this Agreement shall be
construed as a guarantee of payment or collection by Manager of rent or other
monies due from tenants of the Multi-Tenant Properties.

 

8



--------------------------------------------------------------------------------

9. Bank Account. Manager may, in accordance with any applicable Lease, loan
requirements or other Controlling Agreement, establish and maintain a separate
checking account or accounts (collectively, the “Account”) for funds relating to
the Multi-Tenant Properties. Manager shall cooperate with Owner and all lenders
with respect to any lock box or cash management agreements established by Owner
or any lender. All monies deposited from time to time in the Account shall be
deemed to be trust funds and shall be and remain the property of Owner and shall
be withdrawn and disbursed by Manager for the account of Owner only as expressly
permitted by this Agreement for the purposes of performing the obligations of
Manager hereunder. No monies collected by Manager on Owner’s behalf shall be
commingled with funds of Manager. The Account shall be maintained, and monies
shall be deposited therein and withdrawn therefrom, in accordance with the
following:

(a) All sums received from rents and other income from the Multi-Tenant
Properties shall be promptly deposited by Manager in the Account, if applicable.
Manager shall have the right to designate two or more persons who shall be
authorized to draw against the Account, but only for purposes authorized by this
Agreement.

(b) All sums due to Manager hereunder, whether for compensation, reimbursement
for expenditures, or otherwise, as herein provided, shall be a charge against
the operating revenues of the Multi-Tenant Properties and shall be paid and/or
withdrawn by Manager from the Account, if applicable.

(c) All sums necessary to pay the operational expenses of the Multi-Tenant
Properties, including real estate taxes and insurance premiums, as set forth in
Section 2.C.7.

(d) By the 20th day of each month, except as otherwise directed by Owner,
Manager shall forward to Owner net operating proceeds from the preceding month,
retaining at all times, however, a reasonable reserve for the subsequent month’s
cash requirements.

10. Tenant Complaints. Manager shall maintain business-like relations with the
tenants of the Multi-Tenant Properties and use commercially reasonable efforts
to resolve any tenant complaint or to cooperate with Owner in so doing.

11. Signs. The Manager shall place and remove, or cause to be placed and
removed, leasing signs upon the Multi-Tenant Properties as the Manager deems
appropriate, subject, however, to the terms and conditions of the Leases, to any
applicable ordinances, regulations and covenants or restrictions and Owner’s
approval of the size and general appearance of such signs.

 

9



--------------------------------------------------------------------------------

12. Other Services. Manager shall recommend from time to time to Owner such
procedures with respect to the Multi-Tenant Properties as Manager may deem
advisable for the most efficient and economic management services which normally
are performed in connection with the operation of first-class office and
commercial buildings or other buildings, as applicable, and perform all services
normally provided to similar premises, without additional charges to Owner.

13. Approval of Leases, Contracts, Etc. Owner hereby appoints Manager as Owner’s
authorized agent for the purposes of executing, as the agent of Owner, all such
leases, contracts and agreements. Manager is required to clearly identify itself
as Owner’s agent and to inform all third parties with whom Manager is dealing
that Manager is acting solely as Owner’s agent with respect to the Multi-Tenant
Properties and is not itself the owner of the Multi-Tenant Properties. Manager
is further required to correct any known misunderstanding with respect to the
ownership of the Multi-Tenant Properties. In addition, Owner agrees to
(a) specifically assume in writing all obligations of Owner under all such
leases, contracts and agreements entered into by Manager as the agent of Owner
upon termination of this Agreement, and (b) indemnify, protect, defend, save and
hold harmless Manager and all of the other Manager Indemnified Parties of and
from any and all Losses (as defined in Section 5.D below) that may be imposed on
any or all of them in connection with or relating to the obligations of Owner
under any such leases, contracts or agreements following the termination of this
Agreement. If Manager subcontracts any of the obligations required of Manager
hereunder, Manager shall cause the subcontract to include provisions which
require the subcontractor (a) to a thirty (30) day termination for convenience
clause, (b) to clearly identify itself as Owner’s agent and to inform all third
parties with whom subcontractor is dealing that it is acting solely as Owner’s
agent with respect to the Multi-Tenant Properties and is not itself the owner of
the Multi-Tenant Properties and (c) to correct any known misunderstanding with
respect to the ownership of the Multi-Tenant Properties; provided, however that
Manager shall not enter into an agreement delegating its day to day property
management obligations or functions hereunder without Owner’s prior written
consent.

14. Office of Foreign Assets Control, Department of the Treasury (“OFAC”):

(a) Manager hereby acknowledges and agrees that it will be performing OFAC
searches/checks on each potential tenant (including renewals) that may be
leasing space in the Multi-Tenant Properties. Manager is required to keep
verification of the OFAC check in the tenant file. Manager also agrees that a
tenant shall not be permitted to sublet its space to a new tenant without
Manager performing an OFAC search/check on the potential sublessee.

(b) Manager hereby acknowledges and agrees that it will be performing OFAC
searches/checks on each potential vendor (including renewals) that may be
performing work in or around the Multi-Tenant Properties. Manager is required to
keep verification of the OFAC check in the vendor file.

 

10



--------------------------------------------------------------------------------

(c) All leases, lease renewals and contracts including all construction
contracts, purchase orders and service agreements and renewals thereof shall
include OFAC language.

15. Accounting, Records and Reports.

(a) Records. Manager shall maintain all office records and books of account and
shall record therein, and keep copies of, each invoice received from services,
work and supplies ordered in connection with the maintenance and operation of
the Multi-Tenant Properties and Manager’s record retention policy. Such records
shall be maintained on a double entry basis in accordance with GAAP. Owner and
persons designated by Owner shall at all reasonable time have access to and the
right to audit and make independent examinations of such records, books and
accounts and all vouchers, files and all other material pertaining to the
Multi-Tenant Properties and this Agreement, all of which Manager agrees to keep
safe, available and separate from any records not pertaining to the Multi-Tenant
Properties, at a place recommended by Manager and approved by Owner.

(b) Monthly Reports. The financial reporting responsibilities of Manager for the
Multi-Tenant Properties are set forth in Appendices A, B and C attached hereto
(the “Reporting Requirements”). Manager acknowledges and agrees that it has had
the opportunity to review the contents of the Reporting Requirements prior to
executing this Agreement, and agrees to comply with and be bound by the terms
thereof and to compile and submit all reports in the format required by Owner in
accordance with its established Documents and Forms (“Documents and Forms”).
Manager acknowledges and agrees that the Documents and Forms and Reporting
Requirements are proprietary to Owner, and Manager agrees that Manager, its
employees, agents or representatives shall not disseminate, release or use the
Reporting Requirements for any purpose other than the performance of Manager’s
obligations hereunder.

(1) Updates/Additions: The Reporting Requirements may be updated from time to
time as deemed necessary by Owner, both to change or delete existing provisions
and to add new provisions. In the event of modifications or updates to the
policies, procedures, forms or information contained in Reporting Requirements
Owner shall provide written notification (“Update Notice”) of modifications to
the Reporting Requirements (the “Updated Requirements”) to Manager via e-mail to
Manager’s designated Property Management Representative. Within five
(5) business days of receipt of such Update Notice, Manager shall inform Owner
in writing via e-mail whether any such Updated Requirements constitute a
Material Updated Requirement (as defined below). If Manager informs Owner that
the Updated Requirements are not Material Updated Requirements, then Owner will
use reasonable efforts to provide a courtesy e-mail copy of the notice to all
other employees of Manager for which Manager has supplied valid e-mail
addresses, but failure to notify any of Manager’s personnel other than the
Property Management Representative shall not affect the validity of the notice.
Any Updated Requirements shall become effective upon the latter of: (1) the date
specified in the e-mail notice, or (2) the sixth business day after receipt of
the Update Notice by the Property Management Representative and Manager has not
provided Owner with notice that any Updated Requirements are Material Updated
Requirements.

 

11



--------------------------------------------------------------------------------

(2) If Manager has informed Owner that any update/addition is a Material Updated
Requirement in accordance with subsection (b)(1) above, the Owner and Manager
agree to negotiate in good faith the amount of reimbursement of additional costs
that Owner shall pay Manager to implement and provide the Material Updated
Requirement(s). As used in this Agreement, a “Material Updated Requirement”
means additional requirements in the aggregate that increase the time of
non-Reimbursable Staff Members on an individual Property by more than eight
(8) hours per month.

(c) Quarterly Certification. Manager shall provide Owner, within twenty
(20) days after the end of each calendar quarter, a signed Certification
statement in the form attached hereto as Exhibit “A” executed by the controller
or president of Manager.

2.D. Single-Tenant Properties Specific Duties. Manager’s duties with respect to
Single-Tenant Properties include the following:

1. Lease Obligations. Manager’s leasing function includes the following:

(a) Owner shall refer all inquiries concerning the rental of space in the
Single-Tenant Property to Manager. All negotiations with prospective or existing
tenants shall be conducted by Manager or under its direction. All leases,
including any amendments, for the Single-Tenant Properties shall be prepared by
Manager in the name of Owner and shall be in accordance with such leasing
guidelines as Owner and Manager shall agree upon from time to time. All leases
for Single-Tenant Properties shall be presented to and executed by Owner.

2. Notice of Violations. Manager shall forward to Owner promptly upon receipt
all notices of violation or other notices from any governmental authority, board
of fire underwriters or any insurance company, and shall make such
recommendations regarding compliance with such notice as appropriate.

 

12



--------------------------------------------------------------------------------

3. Monitoring of Ground Lease Compliance. In the case of Single-Tenant
Properties located on leased or permitted land, the Manager will monitor and
ensure that tenants make timely ground lease or land permit payments and are in
compliance with the applicable terms of such leases and permits.

4. Monies Collected. Manager shall for Single-Tenant Properties, in accordance
with any applicable loan requirements, Leases, or other Controlling Agreement,
use diligent efforts to calculate and invoice, and collect all rent and other
monies from tenants any and all sums otherwise due to Owner with respect to the
Single-Tenant Properties in the ordinary course of business including, but not
limited to (where applicable), tenants’ payments for real estate taxes,
insurance, damages and repairs, sales tax and common area maintenance, and shall
deposit such monies in the Account (as defined below) when required by the
Controlling Agreement which requires a separate Account otherwise to an account
of the Owner. In collecting such monies, Manager shall inform Owner’s tenants
that all remittances are to be in the form of wire transfer, money order,
automatic payments or other forms approved by Owner. Owner authorizes Manager to
request, demand and collect all such rent and other monies due and, at Owner’s
request, to institute legal proceedings in the name of Owner and at Owner’s
expense for the collection thereof and for the dispossession of any tenant in
default under its Lease. Manager shall not compromise with any tenant or waive
Owner’s rights under any Lease without Owner’s prior consent. Nothing in this
Agreement shall be construed as a guarantee of payment or collection by Manager
of rent or other monies due from tenants of a Single-Tenant Property.

5. Tenant Complaints. Manager shall maintain business-like relations with the
tenants of the Single-Tenant Properties and use commercially reasonable efforts
to resolve any tenant complaint or to cooperate with Owner in so doing.

6. Capital Reserves and Additional Owner Investments. Manager agrees to oversee
the budget and monitor spending for Single-Tenant Properties, capital
expenditure accounts and additional owner investment projects if such accounts
are required by the applicable Lease or Controlling Agreement. Manager agrees to
monitor the physical upkeep of the Single-Tenant Properties to ensure such
property is being maintained in accordance with the terms of the Lease.

7. Other Duties Related to Single-Tenant Properties. Manager shall monitor the
Single-Tenant Properties’ real property tax payments, tangible personal property
filings and payments, and insurance program to ensure timely payments and
compliance with applicable provisions of the respective leases.

2.E. Oversight Properties Specific Duties. Manager’s duties with respect to
Oversight Properties include the following:

1. Operational Budget and Reporting Oversight. Where Owner contracts directly
with a third-party property manager for an Oversight Property, the Manager
agrees to review periodic monthly, quarterly and annual reporting provided by
such third-party manager and perform procedures to reasonably verify the
accuracy and validity of such information in accordance with GAAP. Manager will
also perform periodic budget versus actual analysis of the property results and
meet regularly with third-party managers to evaluate overall performance of the
properties.

 

13



--------------------------------------------------------------------------------

2. Capital Reserves and Additional Owner Investments. Manager agrees to oversee
the budget and monitor spending for Oversight Properties from capital
expenditure accounts and additional owner investment projects, as applicable, to
ensure spending is occurring in accordance with established budgets. Manager
agrees to monitor the physical upkeep of the Oversight Properties to ensure such
property is being maintained in accordance with the terms of the Lease.

3. Monitoring of Ground Lease Compliance. In the case of and Oversight Property
located on leased o permitted land, the Manager will monitor and ensure that
third-party managers are in compliance with applicable terms of such leases and
permits.

4. Property Tax Payments and Insurance Program. When the Owner contracts
directly with a third-party property manager for an Oversight Property, the
Manager shall monitor the Property’s real property tax payments, monitor the
filing and payment of the Property’s applicable tangible personal property
taxes, and monitor the Property’s insurance program.

2.F. Controlling Agreements. Manager, upon request, will be provided with copies
of applicable articles of incorporation, agreements of limited partnership,
joint venture agreements, operating agreements, third-party management
agreements, loan agreements, deeds of trust, mortgages or ground leases, each as
may be amended from time to time, of Owner (the “Controlling Agreements”) and is
and will be familiar with the terms thereof. Manager shall use reasonable care
to avoid any act or omission that, in the performance of its duties hereunder,
shall in any way conflict with the terms of the Controlling Agreements.

2.G. Compliance with Laws. Manager shall, in the performance of its services
hereunder, comply with all federal, state, municipal or other governmental laws,
ordinances, rules or regulations affecting the Properties.

1. Manager shall also be responsible for monitoring, testing and complying with
the limitation on impermissible tenant service income as defined in
Section 856(d)(7) of the Internal Revenue Code. Examples of disallowed income
include, but are not limited to: leasing fees, management fees, a disallowed
service provided to a tenant without charge as a condition of the lease, and
amenities that would normally attract a charge but are provided for free. The
last two examples of disallowed income are where there is a service provided for
no charge, but the income is deemed to exist as a component of rental income.
The process involves the timely completion of testing and undertaking an annual
survey regarding the property’s income.

 

14



--------------------------------------------------------------------------------

2. Manager shall not in performance of its services hereunder violate, and shall
comply in all respects with the terms of, any ground lease, space lease,
mortgage, deed of trust or other security instrument binding on or affecting any
of the Properties. If Manager identifies a conflict between the terms of any
such document and the terms of this Agreement, Manager shall not take any action
except to notify Owner and await Owner’s instructions.

3. In connection with Owner’s responsibility to maintain effective internal
controls over financial reporting and the Owner’s requirements for complying
with the Sarbanes Oxley Act of 2002, Manager hereby agrees to provide, as an
operating expense, access and reasonable assistance as may be requested by Owner
that will allow Owner to conduct activities stipulated by the Public Company
Accounting Oversight Board in its 2004-1, or other similarly promulgated
guidance by other regulatory agencies. Manager hereby agrees to provide, at
Owner’s request and as an operating expense, (i) evidence of Manager’s
documented policies regarding “whistleblower” procedures and regarding the
reporting of fraud or misstatements involving Multi-Tenant Property financial
reporting, and (ii) access for the Owner to conduct such procedures as Owner
reasonably considers necessary to make a determination that Manager has
maintained an effective system of internal controls over financial reporting. In
addition to the foregoing, Manager shall provide Owner with access to the books
and records of the Multi-Tenant Properties in order to perform miscellaneous
other internal audit procedures as deemed reasonably appropriate by Owner.
Notwithstanding the other terms, covenants and conditions of this Section 2.G.3,
the parties acknowledge and agree that Manager shall have no responsibility or
obligation with regard to Owner’s obligations stipulated by the Public Company
Accounting Oversight Board or under the Sarbanes Oxley Act of 2002, except to
comply with requests which may be made by Owner under this Section 2.G.3.

2.H. Manager’s Cooperation with Sale of the Properties. Manager agrees to
facilitate, in any and all manner, and cooperate with Owner or Owner’s listing
agent, if applicable, on the sale of any of the Properties. Such cooperation and
assistance shall be considered a normal function of the property management
duties agreed to under the terms of this Agreement.

2.I. Assistance in Obtaining Approvals. Manager shall assist Owner, as
requested, in obtaining any approvals of proposed leases or proposed management
agreements, as applicable, for the Properties, the tenants and the terms thereof
which may be required from the Properties’ lenders, including senior financing,
mezzanine level financing or preferred equity (each, a “Lender” and
collectively, “Lenders”) in accordance with the terms of the applicable loan
documents.

2.J. Authority to Negotiate. In fulfilling its duties to Owner, Manager hereby
is authorized to negotiate, on behalf of Owner, leases for any Properties, and
to negotiate and enter into any other leases, contracts or agreements on behalf
of Owner in the ordinary course of the management, operation, maintenance and
leasing of each Property, subject to the limitations set forth above in
Section 2.C. and 2.D., any leasing and property management guidelines
established by Owner, and the Annual Business Plan set forth in Section 2.K.
below; provided, however that Manager shall not enter into any lease, contract
or agreement on behalf of Owner that would cause a material deviation from the
Annual Business Plan.

 

15



--------------------------------------------------------------------------------

2.K. Budgets and Leasing Plans. No later than ninety (90) days before each
calendar year end, Manager shall prepare, or cause to be prepared (in which case
the Manager shall review and submit to Owner for its approval) an operating
budget, capital budget and a marketing and leasing plan (collectively, the
“Annual Business Plan”) on each Property for the calendar year immediately
following such submission. The Annual Business Plan shall be in the form
approved by Owner prior to the date thereof. As often as reasonably necessary
during the period covered by any such budget, Manager may submit to Owner for
its approval an updated Annual Business Plan incorporating such changes as shall
be necessary to reflect cost over-runs and the like during such period. If Owner
disapproves any such Annual Business Plan, Manager shall submit a revised Annual
Business Plan, as applicable, within twenty (20) days of receipt of the notice
of disapproval, and Owner shall have twenty (20) days to provide notice to
Manager if it disapproves of any such revised Annual Business Plan. In the event
that an operating budget has not been approved prior to each December 31, the
operating budget for the prior twelve month period shall govern to the extent of
any unapproved items. In the event a capital budget has not been approved by
Owner prior to each December 31, Manager shall not make any capital or
extraordinary expenditures for the Properties (other than in the event of an
emergency) without the prior written consent of Owner.

Manager shall use reasonable diligence and employ commercially reasonable
efforts to ensure that the actual costs of maintaining and operating the
Properties shall not exceed the budgeted amount in total or in any one
accounting category. All expenses must be charged to the proper account on
either the operating budget or capital budget and no expense may be classified
or reclassified for the purpose of avoiding an excess in the annual budgeted
amount of an accounting category. Manager agrees to use commercially reasonable
efforts to inform Owner, promptly after they become known to Manager, or any
material increases in costs and expenses that were not foreseen during the
budget preparation period, and were, therefore, not reflected in the operating
budget or capital budget.

2.L. Legal Requirements. Manager shall execute and file when due all forms,
reports, and returns required by law relating to the employment of its
personnel. Manager shall be responsible for notifying Owner in the event it
receives notice that any Improvement on a Property or any equipment therein does
not comply with the requirements of any statute, ordinance, law or regulation of
any governmental body, public authority or official thereof having or claiming
to have jurisdiction thereover. Manager shall promptly forward to Owner any
complaints, warnings, notices or summonses received by it relating to such
matters. Owner represents that, to the best of its knowledge, each of its
Properties and any equipment thereon will, upon acquisition by Owner, comply
with all such requirements. Owner authorizes Manager to disclose the ownership
of each Property by Owner to any such officials. Owner agrees to indemnify,
protect, defend, save and hold harmless Manager and its member(s), partner(s),
stockholder(s), officers, directors, employees, managers, successors and assigns
including, but not limited to, any Submanager (collectively, the “Manager
Indemnified Parties”) of and from any and all Losses (as defined in
Section 5.D.1 hereof) that may be imposed on any or all of them by reason of the
failure of Owner to correct any past, present or future violation or alleged
violation of any and all past, present or future laws, ordinances, statutes, or
regulations of any public authority or official thereof, having or claiming to
have jurisdiction thereover, of which it has actual notice.

 

16



--------------------------------------------------------------------------------

2.M. Tax Returns. Except for applicable requirements relating to reporting sales
tax and leases of tangible property, the preparation of which shall be the
responsibility of Manager, Manager shall have no responsibility for the
preparation of any federal, state or local tax reports or returns on behalf of
Owner, but Manager shall provide such information as shall be reasonably
requested by Owner to assist Owner’s preparation of such tax reports and
returns.

3. EXPENSES

3.A. Owner’s Expenses. Except as otherwise specifically provided herein, all
reasonable and customary costs and expenses incurred hereunder by Manager in
fulfilling its duties to Owner shall be the responsibility of Owner to the
extent included in the Annual Business Plan described in Section 2.K above or as
otherwise agreed by Owner. Such costs and expenses may include all legal, travel
and other out-of-pocket expenses which are directly related to the management of
specific Properties, to the extent permitted by the Statement of Policy
Regarding Real Estate Investment Trusts adopted by the North American Securities
Administrators Association, Inc. All costs and expenses for which Owner is
responsible under this Agreement shall be paid by, or reimbursed to, Manager out
of the Account where such Account exists; provided that, in the event such
Account does not exist, then Owner shall be obligated to pay such costs and
expenses directly to the Manager. In the event the Account does not contain
sufficient funds to pay all such costs and expenses, Owner shall fund all sums
necessary to meet such unpaid costs and expenses within thirty (30) days of
receipt of notice from Manager and an itemization of such unpaid costs and
expenses. Nothing in this Agreement shall obligate Manager to advance its own
funds on behalf of Owner.

3.B. Manager’s Expenses. Manager shall, out of its own funds, pay all of its
general, overhead and administrative expenses (including those for off-site
employees or offices not located within the Properties) except as set forth in a
budget submitted by Manager and approved by Owner pursuant to Section 2.K above
or as otherwise specifically approved in advance by Owner.

3.C. Manager’s Costs to Be Reimbursed. After payment by Manager, Manager may be
reimbursed out of the Account where such Account exists, otherwise directly from
the Owner to the Manager, for costs, including, but not limited to, travel and
other out-of-pocket expenses incurred by Manager’s Employees or Manager’s
Subcontractors in the performance of the Manager’s duties. In no event shall
Manager be reimbursed by Owner for costs attributable to losses arising from
negligence or fraud on the part of Manager, Manager’s Employees, or Manager’s
Subcontractors. Notwithstanding anything to the contrary contained herein,
Manager hereby acknowledges and agrees that all costs and expenses relating to
the wages, salaries, and other employee-related expenses (including, without
limitation, federal and state unemployment taxes, social security taxes, group
medical and health insurance payments, and worker’s compensation insurance) with
regard to the Manager’s Employees and the Manager’s Subcontractors shall be
non-reimbursable expenses of the Manager.

 

17



--------------------------------------------------------------------------------

4. MANAGER’S COMPENSATION

4.A. Management Fee. Commencing on the date hereof, Owner shall pay Manager a
property management fee in connection with the leasing and management of
Properties equal to 2% of annual Gross Revenues from Single-Tenant Properties
and 4% of annual Gross Revenues from Multi-Tenant Properties (together, the
“Management Fee”), unless the Owner and Manager agree otherwise in writing. In
addition, in the event Owner contracts directly with a third-party property
manager in respect of an Oversight Property, Owner may pay Manager an oversight
fee of up to 1% of annual property gross operating revenues (the “Oversight
Fee”) of the Oversight Property managed unless the Owner and Manager agree
otherwise in writing; however, in no event will Owner pay Manager both the
Management Fee and the Oversight Fee with respect to the same Property.

In the event a Multi-Tenant Property has less than fifty percent (50%) of its
leaseable space leased to one or more tenants then an amount equal to four and
one half percent (4.5%) multiplied by 44% of the average total lease rate as if
one hundred percent (100%) of the lease space of the Multi-Tenant Property would
be leased (the “Minimum Management Fee”) shall be paid as a Minimum Management
Fee. Such Minimum Management Fee shall apply until such time as the leaseable
space of the Multi-Tenant Property is at least fifty percent (50%) leased.
Manager’s compensation under this Section 4.A shall apply to all Leases,
including renewals, extensions or expansions of Leases related to the
Multi-Tenant Property. The Management Fee may include the reimbursement of the
specified cost incurred by Manager of engaging another person or entity to
perform Manager’s responsibilities hereunder, provided, however, that Manager
shall be responsible for payment to such third parties. Nothing herein shall
prevent Manager from entering fee-splitting arrangements with third parties with
respect to the Management Fee.

4.B. Construction Management Fee. In addition to the compensation paid to
Manager under Section 4.A above, Owner shall pay to Manager a construction
management fee equal to 5% of hard and soft costs associated with the initial
construction or renovation of a property, or for management and oversight of
expansion projects and other capital improvements which value exceeds (i) 10% of
the initial purchase price of the property and (ii) one million dollars
($1,000,000.00). Owner will reimburse Manager for the costs and expenses
incurred by Manager on Owner’s behalf in connection with the construction
management of a Property. Such costs and expenses may include the wages and
salaries and other employee-related expenses of all on-site employees of our
property manager or its subcontractors who are engaged in the operation,
management, maintenance or access control of our properties, including taxes,
insurance and benefits relating to such employees, and legal, travel and other
out-of-pocket expense that are directly related to the management of specific
properties. Notwithstanding anything to the contrary in this Agreement, except
as otherwise set forth in the CHT Articles, in no event shall the Acquisition
Fees (including this construction management fee) exceed six percent (6%) of the
Contract Purchase Price of any Asset. Such capitalized terms in the immediately
preceding sentence not defined in this Agreement shall have the meeting ascribed
to such terms in the CHT Articles.

 

18



--------------------------------------------------------------------------------

4.C. Audit Adjustment. If any audit of the records, books or accounts relating
to the Properties discloses an overpayment or underpayment of the Management
Fee, Oversight Fee or Construction Management Fee, Owner or Manager shall
promptly pay to the other party the amount of such overpayment or underpayment,
as the case may be. If such audit discloses an overpayment of the Management
Fee, Oversight Fee or Construction Management Fee for any fiscal year of the
greater of 2% or $5,000 than the correct Management Fee, Oversight Fee or
Construction Management Fee for such fiscal year, Manager shall bear the cost of
such audit.

5. INSURANCE AND INDEMNIFICATION

5.A. Insurance. Manager shall procure and maintain (or shall cause to be
procured and maintained) during the term of this Agreement, at its expense the
following insurance:

 

  (a) Property insurance (and to the extent applicable builders risk insurance),
including boiler and machinery and/or Equipment Breakdown coverage to the
building(s) and contents by risks commonly covered by an ISO Special Cause of
Loss or its equivalent. The amount of such insurance shall be not less than one
hundred percent (100%) of the full insurable replacement cost of the real
property and including improvements, furniture, furnishings, fixtures,
equipment, and other items owned by Owner from time to time, without reduction
for depreciation. Such coverage shall contain a replacement cost/agreed amount
endorsement, waiver of co-insurance, and other coverage endorsements which
Owner, in its reasonable discretion, may require from time to time.

 

  (b) Flood Insurance on a full replacement cost basis with a limit equivalent
to the replacement cost of the real property and its personal property or the
maximum available at commercially reasonable terms with deductibles that are
reasonable and customary to similar properties. Coverage must include business
income, including loss of rents. If the real property or any part thereof is
identified by the Federal Emergency Management Agency (or successor governmental
agency or authority performing such identification functions) as being situated
in an area now or subsequently designated as having special flood hazards
(including, without limitation, those areas designated as Zone A or Zone V),
flood insurance in an amount equal to the maximum insurance available under the
appropriate National Flood Insurance Administration program, with any excess
limits as Owner may require.

 

  (c) Earthquake Insurance is required if the property is located within
earthquake-prone zone as determined by the US Geological Survey, including
insurance coverage for loss or damage caused by earth movement. Such coverage,
including business income, shall be for limits as approved by Owner.

 

  (d) Business Income (including loss of rents) which must be maintained in an
amount sufficient to provide proceeds which will cover the actual loss sustained
during restoration of any portion of the Properties or their improvements. The
perils covered by this insurance shall be the same as those required in
paragraph 5.A.(a) above

 

19



--------------------------------------------------------------------------------

  (e) Commercial General Liability insurance on an occurrence form (ISO CG0001
or its equivalent) with limits not less than One Million Dollars ($1,000,000.00)
per occurrence and Two Million Dollars ($2,000,000.00) general aggregate.

 

  (f) Umbrella (CGL) insurance on an occurrence form with limits not less than
Ten Million Dollars ($10,000,000.00) per occurrence and Ten Million Dollars
($10,000,000.00) general aggregate, written on a form excess over and no less
broad than the liability coverage referenced in paragraph 5.A.(e) above.
Coverage must drop down for exhausted aggregate limits under commercial general
liability and professional liability.

 

  (g) Workers’ Compensation insurance subject to the worker’s compensation laws
of the applicable state and Employer’s Liability insurance with a limit of not
less than One Million Dollars ($1,000,000) each accident, One Million Dollars
($1,000,000) disease policy limit, and One Million Dollars ($1,000,000) disease
limit each employee, or such amounts as are required by law or custom.

 

  (h) Employment Practices liability insurance with limits of not less than Once
Million Dollars ($1,000,000.00) per occurrence/policy aggregate including third
party liability.

 

  (i) Commercial Automobile Liability coverage or any automobile including, but
not limited to, all owned, non-owned leased and hired automobiles with a
combined single limit of not less than One Million Dollars ($1,000,000).

 

  (j) Liquor liability (if applicable) is required with limits, coverage and
deductibles reasonable and customary to other similar properties.

 

  (k) Pollution Insurance or environmental liability (if applicable) is required
with limits, coverage and deductibles reasonable and customary to other similar
properties.

 

  (l) A fidelity bond with a corporate surety or employee dishonesty/crime
insurance covering all employees who handle or are responsible for the rents and
revenues from each of the Properties or for the payment of expenses from Owner’s
account. The fidelity bond shall be in the amount not less than Five Million
Dollars ($5,000,000) with a maximum deductible of Two Hundred Fifty Thousand
Dollars ($250,000). The bond shall include a loss payable endorsement in favor
of Owner.

 

  (m) Professional Liability insurance on an occurrence form with limits not
less than Five Million Dollars ($5,000,000) per occurrence and Five Million
Dollars ($5,000,000) annual aggregate covering real estate management operations
and leasing operations when applicable.

 

  (n) To the extent carried by other property managers in the same market, any
other insurance reasonably required by Owner, or required by law.

 

20



--------------------------------------------------------------------------------

All such insurance required herein shall: (i) be with insurers authorized to do
business in the state within which the Property is located and who have and
maintain a rating of at least A (or its equivalent) from Standard & Poor’s, a
Division of The McGraw-Hill Companies, Inc. or an AM Best Rating of A-VII or
better; (ii) specifically identify insured location(s) by name and contain the
complete address of the Properties; (iii) be for terms of at least one (1) year,
(iv) contain deductibles which do not exceed an amount agreed upon in advance by
Owner; and (v) be subject to the approval of Owner as to insurance companies,
amounts, content, forms of policies, method by which premiums are paid, and
expiration dates.

Manager shall deliver to Owner prior to the Commencement Date of the Agreement:
(i) evidence that said insurance policies have been paid current as of the
effective date, and (ii) original Certificates of Liability Insurance and
Evidence of Property Insurance signed by an authorized agent of the applicable
insurance companies evidencing such insurance satisfactory to Owner. Manager
shall renew all such insurance and deliver to Owner certificates evidencing such
renewals prior to expiration date, but in no event more than seven (7) business
days after expiration.

Without limiting the required endorsements to the insurance policies, Manager
further agrees that all such policies shall include a standard, non-contributory
mortgagee clause naming any mortgagee identified by Owner as: (i) an additional
insured under all liability insurance policies, except for employment practices,
automobile, errors and omissions, and workers’ compensation; (ii) as the first
mortgagee on all property insurance policies; and (iii) as the lenders loss
payee as their interests may appear on all business income including loss of
rents. Manager further agrees that all such insurance policies: (i) shall
provide for at least thirty (30) days’ prior written notice to Owner prior to
any cancellation, non-renewal, or termination of the coverages required herein;
(ii) any loss shall be payable by the insurer to Owner, Manager, or a mortgagee
as their interest may appear in accordance with the terms of such policy
notwithstanding any act or negligence of Owner or Manager which might otherwise
result in forfeiture of such insurance; and (iii) shall waive all rights of
subrogation against Owner, its affiliates, shareholders, members, officers,
directors, managers, employees, agents, representatives and lenders as respects
any claims covered, or which should have been covered, by valid and collectible
insurance, including any deductibles or self-insurance maintained there under.

5.B. Cooperation with Insurers. Manager shall cooperate with and provide
reasonable access to the Properties to representatives of insurance companies
and insurance brokers or agents with respect to insurance which is in effect or
for which application has been made. Manager shall use its best efforts to
comply with all requirements of insurers.

5.C. Accidents and Claims. Manager shall promptly investigate and shall report
in detail to Owner all accidents, claims for damage relating to the Properties,
operation or maintenance of the Properties, and any damage or destruction to the
Properties and the estimated costs of repair thereof, and shall prepare for
approval by Owner all reports required by an insurance company in connection
with any such accident, claim, damage, or destruction. Such reports shall be
given to Owner promptly and any report not so given within five (5) days after
the occurrence of any such accident, claim, damage or destruction shall be noted
in the monthly report delivered to Owner as required herein. Manager is
authorized to settle any claim against an insurance company not exceeding $5,000
arising out of any policy and, in connection with such claim, to execute proof
of loss statements and adjustments of loss and to collect and receipt for loss
proceeds. If a claim against an insurance company exceeds $5,000, Manager shall
take no action specified in the immediately preceding sentence with respect
thereto without the prior approval of Owner.

 

21



--------------------------------------------------------------------------------

5.D. Indemnification.

1. General. Owner shall indemnify, protect, defend, save and hold harmless
Manager and all of the other Manager Indemnified Parties from and against any
and all claims, causes of action, demands, suits, proceedings, loss, judgments,
damage, awards, liens, fines, costs, attorney’s fees and expenses, of every kind
and nature whatsoever (collectively, “Losses”), that may be imposed on or
incurred by Manager by reason of the willful misconduct, negligence and/or
unlawful acts (such unlawfulness having been adjudicated by a court of proper
jurisdiction) of Owner; provided, however, that such indemnification and
exculpation shall not extend to any such Losses arising out of the willful
misconduct, negligence and/or unlawful acts (such unlawfulness having been
adjudicated by a court of proper jurisdiction) of or breach of this Agreement by
Manager, its agents, servants, or employees; provided, further, that such
indemnification and exculpation shall be limited to the extent that Manager
recovers insurance proceeds with respect to such matter.

2. Property Damage, Etc. Owner agrees to indemnify, defend, protect, save and
hold harmless Manager and all of the other Manager Indemnified Parties from any
and all Losses in connection with or in any way related to each Property and
from liability for damage to each Property and injuries to or death of any
person whomsoever, and damage to property; provided, however, that such
indemnification and exculpation shall not extend to any such Losses arising out
of the willful misconduct, negligence and/or unlawful acts (such unlawfulness
having been adjudicated by a court of proper jurisdiction) of or breach of this
Agreement by Manager, its agents, servants, or employees; provided, further,
that such indemnification and exculpation shall be limited to the extent that
Manager recovers insurance proceeds with respect to such matter. Manager shall
not be liable for any error of judgment or for any mistake of fact or law, or
for anything that it may do or refrain from doing, except in cases of willful
misconduct, negligence and/or unlawful acts (such unlawfulness having been
adjudicated by a court of proper jurisdiction). Manager agrees to indemnify,
defend, protect, save and hold harmless Owner and its members, partners,
stockholders, officers, directors, employees, managers, successors and assigns
(collectively, the “Owner Indemnified Parties”) from any and all Losses arising
out of any injury or damage to any person or property whatsoever for which
Manager is responsible occurring in, on, or about the Properties, including,
without limitation, the Improvements, when such injury or damage shall be caused
by the willful misconduct, negligence and/or unlawful acts (such unlawfulness
having been adjudicated by a court of proper jurisdiction) of or breach of this
Agreement by Manager, its agents, servants, or employees, except to the extent
that any Owner Indemnified Party recovers insurance proceeds with respect to
such matter.

 

22



--------------------------------------------------------------------------------

3. Environmental Matters. Owner hereby warrants and represents to Manager that
to the best of Owner’s knowledge none of the Properties have previously been or
are presently being used to treat, deposit, store, dispose of or place any
hazardous substance that may subject Manager to liability or claims under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 (42
U.S.C. Section 9607), as amended, or any other statute, law, rule, regulation or
ordinance regarding the treatment, storage or disposition of any hazardous
substance. Furthermore, Owner shall indemnify, protect, defend, save and hold
harmless Manager and all of the other Manager Indemnified Parties from any and
all Losses involving, concerning or in any way related to any past, current or
future claims regarding the treatment, deposit, storage, disposal or placement
by any party other than Manager of hazardous substances on or about the
Properties.

4. Indemnification Procedure. If a claim, action, or proceeding by a third-party
(a “Claim”) is made against Owner, an Owner Indemnified Party, Manager, or a
Manager Indemnified Party (the “Indemnified Party”) for which the Indemnified
Party intends to seek indemnity under this Section 5.D, the Indemnified Party
shall promptly notify the party against whom indemnification is sought (the
“Indemnitor”) in writing of such Claim, setting forth a description of such
Claim in reasonable detail (the “Indemnification Notice”); provided, however,
that failure to give such Indemnification Notice shall not relieve the
Indemnitor of its obligations hereunder, except to the extent the Indemnitor has
been prejudiced by such failure. The Indemnitor shall have thirty (30) days
after receipt of the Indemnification Notice to undertake, conduct and assume
control, through counsel of its own choosing reasonably satisfactory to the
Indemnified Party, and at its own expense, of the settlement or defense of such
Claim, so long as the Indemnitor notified the Indemnified Party of such defense
in writing within thirty (30) days after the Indemnified Party has given notice
of the third-party Claim and the Indemnitor conducts the defense of the
third-party Claim actively and diligently, and the Indemnified Party shall
cooperate fully in connection therewith; provided, however, that the Indemnified
Party may participate in such settlement or defense through counsel chosen by
such Indemnified Party and paid at its own expense; and, provided, further, that
the Indemnified Party shall pay the fees and disbursements of such separate
counsel unless (a) the employment of such separate counsel has been specifically
authorized in writing by the Indemnitor, (b) the Indemnitor has failed to assume
the defense of such third party Claim within thirty (30) days after receipt of
the Indemnification Notice with counsel reasonably satisfactory to such
Indemnified Party, or (c) the named parties to the proceeding in which such
Claim has been asserted include both the Indemnitor and such Indemnified Party
and, in the reasonable opinion of counsel to such Indemnified Party, there
exists one or more defenses that may be available to the Indemnified Party that
are in conflict with those available to the Indemnitor. The Indemnified Party
shall not pay or settle any such Claim without the written consent of the
Indemnitor, which consent shall not be unreasonably withheld. If the Indemnitor
has received the Indemnified Party’s Indemnification Notice and does not notify
the Indemnified Party in writing within thirty (30) days after receipt of such
notice that it elects to undertake the defense thereof, the Indemnified Party
shall have the right to undertake, at Indemnitor’s cost, risk and expense, the
defense, compromise or settlement of the Claim, but shall not thereby waive any
right to indemnity therefor pursuant to this Agreement. The parties hereto agree
to cooperate fully with each other in connection with the defense, negotiation
or settlement of any such third-party Claim. Notwithstanding anything in this
Section 5.D to the contrary, the Indemnitor shall not, except with the written
consent of the Indemnified Party (which such consent shall not be unreasonably
withheld), enter into any settlement that (y) does not include as an
unconditional term thereof the giving by the person or persons asserting such
Claim of an unconditional release of the Indemnified Party from liability with
respect to such Claim, or (z) involves non-monetary relief or remedy that is
binding upon the Indemnified Party, including any restrictions on the
Indemnified Party’s ability to operate or compete.

 

23



--------------------------------------------------------------------------------

5. Limitations. Notwithstanding anything to the contrary in this Agreement, any
indemnification and exculpation by Owner under this Agreement is subject to any
limitations imposed under the CHT Articles.

6. TERM

6.A. Term. This Agreement shall commence on the date first above written and
shall continue until terminated in accordance with the earlier to occur of the
following:

1. Six years from the Effective Date. However, this Agreement will be
automatically extended for successive six (6) year periods after the end of the
initial term unless Owner or Manager gives at least ninety (90) days prior
written notice of its intention to terminate the Agreement;

2. Immediately upon written notice by one party to the other party upon the
occurrence of any of the following:

(a) A decree or order is rendered by a court having jurisdiction: (i) adjudging
the other party as bankrupt or insolvent, or approving as properly filed a
petition seeking reorganization, readjustment, arrangement, composition or
similar relief for the other party under the federal bankruptcy laws or any
similar applicable law or practice; or (ii) appointing a receiver or liquidator
or trustee or assignee in bankruptcy or insolvency of the other party or a
substantial part of the property of the other party, or for the winding up or
liquidation of its affairs;

(b) The other party: (i) institutes proceedings to be adjudicated a voluntary
bankrupt or an insolvent; (ii) consents to the filing of a bankruptcy proceeding
against it; (iii) files a petition or answer or consent seeking reorganization,
readjustment, arrangement, composition or relief under any similar applicable
law or practice; (iv) consents to the filing of any such petition, or to the
appointment of a receiver or liquidator or trustee or assignee in bankruptcy or
insolvency for it or for a substantial part of its property; (v) makes an
assignment for the benefit of creditors; (vi) is unable to or admits in writing
its inability to pay its debts generally as they become due unless such
inability shall be the fault of the first party; or (vii) takes corporate or
other action in furtherance of any of the aforesaid purposes; or

 

24



--------------------------------------------------------------------------------

(c) The party providing such notice having Cause (after the expiration of the
relevant cure period); or

3. Mutual consent of the parties to terminate this Agreement.

Upon termination, the obligations of the parties hereto shall cease, provided
that Manager and Owner shall comply with the provisions hereof applicable in the
event of termination and Manager shall be entitled to receive all compensation
which may be due to Manager hereunder up to the date of such termination, and
provided, further, that if this Agreement terminates pursuant to clause 2 above,
the parties shall have such other remedies as may be available at law or in
equity.

6.B. Manager’s Obligations After Termination. Upon the termination of this
Agreement, Manager shall have the following duties:

1. Manager shall deliver to Owner, or its designee, all transferable or
assignable books and records with respect to the Properties.

2. Manager shall transfer or assign to Owner, or its designee, all transferable
or assignable service contracts and personal property relating to or used in the
operation and maintenance of the Properties, except personal property paid for
and owned by Manager. Manager shall also, for a period of sixty (60) days
immediately following the date of such termination, make itself available to
consult with and advise Owner, or its designee, regarding the operation,
maintenance and leasing of the Properties.

3. Manager shall render to Owner an accounting of all funds of Owner in its
possession and shall deliver to Owner a statement of Management Fees claimed to
be due Manager and shall cause funds of Owner held by Manager relating to the
Properties to be paid to Owner or its designee.

4. All provisions of this Agreement that require Manager to have insurance, or
to protect, defend, save, hold harmless and indemnify or to reimburse Owner
shall survive any expiration or termination of this Agreement and, if Owner is
or becomes involved in any claim, proceeding or litigation by reason of having
been Owner, such provisions shall apply as if this Agreement were still in
effect.

 

25



--------------------------------------------------------------------------------

Manager shall furnish all such information and take all such action as Owner
shall require to effectuate an orderly and systematic termination of Manager’s
duties and activities under this Agreement. Manager hereby grants a limited
power of attorney to Owner to endorse any checks received in connection with the
Properties and hereby assigns to Owner effective upon the date of such
termination any and all rights Manager may have in and to the Properties’
records.

6.C. Owner’s Obligations Upon Termination. Owner shall pay or reimburse Manager
for any sums of money due it under the Agreement for services and expenses prior
to termination of this Agreement. All provisions of this Agreement that require
Owner to have insured, or to protect, defend, save, hold harmless and indemnify
or to reimburse Manager shall survive any expiration or termination of this
Agreement and, if Manager is or becomes involved in any claim, proceeding or
litigation by reason of having been Manager of Owner, such provisions shall
apply as if this Agreement were still in effect. The parties understand and
agree that Manager may withhold funds for sixty (60) days after the end of the
month in which this Agreement is terminated to pay costs and expenses previously
incurred but not yet invoiced and to close accounts. Should the funds withheld
be insufficient to meet the obligations of Manager to pay costs and expenses
previously incurred, Owner will, upon demand, advance sufficient funds to
Manager to ensure fulfillment of Manager’s obligation to do so, within ten
(10) days of receipt of notice and an itemization of such unpaid costs and
expenses.

7. COVENANTS AND WARRANTIES

7.A. Manager covenants and warrants that:

1. Manager is qualified to manage the Properties and perform the services
assumed hereunder has, and will have at the relevant time the resources,
capacity, expertise and ability in terms of equipment, software, know-how and
personnel to provide the services in the manner required under this Agreement;

2. Manager has all rights necessary to provide the services it is obligated to
provide under this Agreement;

3. All reporting and invoicing for services will be compatible with and
integrate with Owner’s systems as communicated between the parties;

4. Manager shall require any Third Party Sub-Managers to implement, at their own
cost and expense, appropriate internal controls including an SAS 70 audit or
similar internal audit report;

5. Manager’s use of any software (other than its own software) or equipment
relating to the services provided under this Agreement will not infringe the
intellectual property rights of any other person;

6. Manager will supply the services promptly, diligently and professionally, in
accordance with the highest professional standards and practices;

7. The services will be fit for the purposes and meet the criteria set out in
the Reporting Requirements;

 

26



--------------------------------------------------------------------------------

8. Manager will:

(a) efficiently use the resources or services necessary to provide the services;

(b) perform the services in the most cost-effective manner consistent with the
required level of quality and performance;

9. Manager’s signing, delivery and performance of this Agreement will not
constitute:

(a) a violation of any judgment, order or decree;

(b) a material default under any material contract by which it or any of its
assets are bound; or

(c) an event that would, with notice or lapse of time, or both, constitute such
a default;

10. Manager has the requisite power and authority to enter into this Agreement
and to carry out the obligations contemplated by this Agreement;

11. Manager represents that it is and will continue to be an Equal Opportunity
Employer;

12. Manager represents and warrants that (a) Manager and each person or entity
owning an interest in Manager is (i) not currently identified on the Specially
Designated Nationals and Blocked Persons List and/or on any other similar list
maintained by OFAC pursuant to any authorizing statute, executive order or
regulation (collectively, the “List”), and (ii) not a person or entity with whom
a citizen of the United States is prohibited to engage in transactions by any
trade embargo, economic sanction, or other prohibition of United States law,
regulation, or Executive Order of the President of the United States, (b) none
of the funds or other assets of Manager constitute property of, or are
beneficially owned, directly or indirectly, by any Embargoed Person (as
hereinafter defined), (c) no Embargoed Person has any interest of any nature
whatsoever in Manager (whether directly or indirectly), (d) none of the funds of
Manager have been derived from any unlawful activity with the result that the
investment in Manager is prohibited by law or that the Agreement is in violation
of law, and (e) Manager has implemented procedures, and will consistently apply
those procedures, to ensure the foregoing representations and warranties remain
true and correct at all times. The term “Embargoed Person” means any person,
entity or government subject to trade restrictions under U.S. law, including but
not limited to, the International Emergency Economic Powers Act, 50 U.S.C. §1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Orders or regulations promulgated thereunder with the result that the
investment in Manager is prohibited by law or Manager is in violation of law;
and

 

27



--------------------------------------------------------------------------------

13. Manager covenants and agrees (a) to comply with all requirements of law
relating to money laundering, anti-terrorism, trade embargos and economic
sanctions, now or hereafter in effect, (b) to immediately notify Owner in
writing if any of the representations, warranties or covenants set forth in this
paragraph or the preceding paragraph are no longer true or have been breached or
if Manager has a reasonable basis to believe that they may no longer be true or
have been breached, (c) not to use funds from any “Prohibited Person” (as such
term is defined in the September 24, 2001 Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism) to make any payment due to Owner under the Agreement and (d) at the
request of Owner, to provide such information as may be requested by Owner to
determine Manager’s compliance with the terms hereof. Manager hereby
acknowledges and agrees that Manager’s inclusion on the List at any time during
the term of the Agreement shall be a material default of the Agreement, and this
Agreement shall automatically terminate. Notwithstanding anything herein to the
contrary, Manager shall take commercially reasonable efforts not to permit the
Property or any portion thereof to be used or occupied by any person or entity
on the List or by any Embargoed Person (on a permanent, temporary or transient
basis), and any such use or occupancy of the Property by any such person or
entity shall be a material default of the Agreement.

8. MISCELLANEOUS

8.A. Notices. All notices, approvals, consents and other communications
hereunder shall be in writing, and, except when receipt is required to start the
running of a period of time, shall be deemed given and received when delivered
in person or on the second (2nd) business day after its mailing by either party
by registered or certified United States mail, postage prepaid and return
receipt requested, to the other party, at the addresses set forth after their
respective name below or at such different addresses as either party shall have
theretofore advised the other party in writing in accordance with this
Section 8.A.

 

Owner:   

CNL Healthcare Trust, Inc.

Attention: Chief Financial Officer

CNL Center at City Commons

450 South Orange Avenue

Orlando, Florida 32801

Manager:   

CNL Healthcare Manager Corp.

CNL Center at City Commons

450 South Orange Avenue

Orlando, Florida 32801

8.B. Governing Law; Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, and any action brought to
enforce the agreements made hereunder or any action which arises out of the
relationship created hereunder shall be brought exclusively in the federal or
state courts for Orange County, Florida.

 

28



--------------------------------------------------------------------------------

8.C. Assignment; Subcontracting. Manager may not assign this Agreement either
directly or indirectly without the prior written consent of Owner.
Notwithstanding the foregoing, Manager may, without the consent of Owner,
(1) assign or delegate partially or in full its duties and rights under this
Agreement and the fees and compensation related thereto to a duly qualified
Affiliate of Manager; or (2) subcontract with a duly qualified third-party to
perform all or some of Manager’s duties and responsibilities under this
Agreement as to one or more specific Properties. Manager shall promptly notify
Owner in writing of any such permitted assignment, delegation or subcontract.

8.D. Certain Obligations of Manager. Due to the nature of the terms of the
leases or third party management contracts (in either case the “Operator”)
entered into by Owner with Operator at certain Properties, Owner and/or Operator
may be responsible for performing some of the property management services at
any such Properties including, but not limited to, those services set forth in
Sections 2.B, 2.C, 2.D and 2.E of this Agreement. With respect to such
Properties, unless otherwise requested by Owner, Manager shall only be
responsible for the oversight of Owner’s and or Operator’s obligations pursuant
to the applicable lease or third party management contract terms, including, but
not limited to, notifying Company of any deficiency in the performance of any of
Owner’s or Operator’s lease obligations.

8.E. No Waiver. The failure of either party to seek redress for violation or to
insist upon the strict performance of any covenant or condition of this
Agreement, shall not constitute a waiver thereof for the future.

8.F. Amendments. This Agreement may be amended only by an instrument in writing
signed by the party against whom enforcement of the amendment is sought.

8.G. Headings. The headings of the various subdivisions of this Agreement are
for reference only and shall not define or limit any of the terms or provisions
hereof.

8.H. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument. This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all parties
reflected thereon as the signatories.

8.I. Entire Agreement. This Agreement contains the entire understanding and all
agreements between Owner and Manager respecting the management of the
Properties. There are no representations, agreements, arrangements or
understandings, oral or written, between Owner and Manager relating to the
management of the Properties that are not fully expressed herein.

8.J. Dispute Resolution.

1. Disputes Notice. If a dispute or difference arises between Manager and Owner
in respect of any fact, matter or thing arising out of, or in any way in
connection with this Agreement, either party may give the other a written notice
giving particulars of the dispute or difference.

 

29



--------------------------------------------------------------------------------

2. Expert Determination. If the dispute is not resolved within fourteen
(14) days after a notice is given under Section 8.J.1 above, the dispute maybe
submitted, by the party raising it, to an expert determination, by an industry
expert agreed by the parties, or, if no agreement is reached within twenty one
(21) days of the notice under Section 8.J.1 above, appointed by the President of
Building Owner’s and Manager’s Association “BOMA”, or if it no longer exists
such organization which most closely fulfills the functions which were carried
out by BOMA. If an expert appointed under this Section 8.J.2: becomes
unavailable prior to giving his or her determination; or otherwise does not give
his or her determination within the time required by Section 8.J.3; this
Section 8.J.2 will reapply.

3. Procedure for Determination. The expert will: act as an expert and not as an
arbitrator; proceed in any manner he or she thinks fit; conduct any
investigation which he or she considers necessary to resolve the dispute or
difference; examine such documents, and interview such persons, as he or she may
require; have regard to any submissions of the parties but ignore all directions
of the parties; make such directions for the conduct of the determination as he
or she considers necessary; and give his or her determination within twenty
seven (27) days of the referral of the dispute or such other time agreed between
the parties and need not give reasons for his or her determination.

4. Agreement. The parties must enter into an agreement with the expert
containing such terms as are reasonably required by the expert, including:

(a) a release of any liability which the expert may otherwise incur for any act
or omission, other than actual fraud, during the course of the determination of
the dispute; and

(b) a term that each party will pay one-half of the expert’s costs.

5. Determination of Expert. The determination of the expert: must be in writing;
and will be final and binding upon the parties.

6. Continuation of Works. Despite the existence of a dispute or difference
between the parties Manager must: continue to provide the services; and
otherwise comply with its obligations under the Agreement.

8.K. Activities of Manager. The obligations of Manager pursuant to the terms and
provisions of this Agreement shall not be construed to preclude Manager from
engaging in other activities or business ventures, whether or not such other
activities or ventures are in competition with the Properties or the business of
Owner.

8.L. Independent Contractor. Manager and Owner shall not be construed as joint
venturers or owners of each other pursuant to this Agreement, and neither shall
have the power to bind or obligate the other except as set forth herein. In all
respects, the status of Manager to Owner under this Agreement is that of an
independent contractor. It is expressly understood and agreed that payments
hereunder shall be payments by Owner to Manager as an independent contractor and
not as an employee, partner or joint venture of Owner.

 

30



--------------------------------------------------------------------------------

8.M. No Third-Party Rights. Nothing expressed or referred to in this Agreement
will be construed to give any Person other than the parties to this Agreement
any legal or equitable right, remedy or claim under or with respect to this
Agreement or any provision of this Agreement, except for (a) such rights as
shall inure to a successor or permitted assignee pursuant to Section 8.C herein,
(b) such rights as the Manager Indemnified Parties shall have pursuant to
Sections 2.C.12, 2.L, and 5.D herein, and (c) such rights as the Owner
Indemnified Parties shall have pursuant to Section 5.D herein.

8.N. Severability. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

8.O. Interpretation. This Agreement shall be deemed to have been drafted jointly
by the parties, and therefore no provision of this Agreement shall be construed
against or interpreted to the disadvantage of any party by reason of such party
having, or being deemed to have, drafted, devised, or imposed such provision.

8.P. Subordination. This Agreement, and any and all rights of Manager hereunder,
are and shall be subject and subordinate to any financing (whether senior
financing, mezzanine level financing, or preferred equity) respecting the
Properties (or any portion thereof) (collectively, the “Property Financings”),
and any Leases with respect to the Properties or any portion thereof, and all
renewals, extensions, modifications, consolidations and replacements thereof,
and to each and every advance made or hereafter to be made under any such
Property Financings or Leases. This section shall be self-operative and no
further instrument of subordination shall be required. In confirmation of such
subordination, Manager shall promptly execute, acknowledge and deliver any
instrument that Owner, the landlord under any of the Leases or the holder of any
such Property Financings or the trustee or beneficiary of any deed of trust or
any of their respective successors in interest may reasonably request to
evidence such subordination. At any time and from time to time, upon not less
than ten (10) business days prior notice from Manager or Owner, the certifying
party shall furnish to the requesting party, or a designee thereof, an estoppel
certifying that this Agreement is unmodified and in full force and effect (or
that this Agreement is in full force and effect as modified and setting forth
the modifications), the date to which Manager has been paid hereunder, that to
the knowledge of the certifying party, no default or an event of default has
occurred and is continuing or, if a default or an event of default shall exist,
specifying in reasonable detail the nature thereof and the steps being taken to
remedy the same, and such additional information as the requesting party may
reasonably request. Any subordination or estoppel furnished pursuant to this
Section 8.P may be relied upon by Owner, and its affiliates, Lenders, and any
prospective landlord or lender of the Property or any portion thereof. Manager
shall not unreasonably withhold its consent to any amendment to this Agreement
reasonably required by such lender or lessor, provided that such amendment does
not (i) increase Manager’s financial obligations hereunder, or (ii) have a
material adverse effect upon Manager’s rights hereunder, or (iii) materially
increase Manager’s non-economic obligations hereunder.

 

31



--------------------------------------------------------------------------------

8.Q. Confidential Information. Any and all books, records and information
(regardless of the form of disclosure or the medium used to store or represent
it) which Manager first becomes aware through disclosure by Owner to Manager or
otherwise through Manager’s involvement with Owner and its business operations
(the “Confidential Information”) are and shall remain the property of Owner but
shall be made available to Manager for its use and knowledge in assuming the
duties and responsibilities of Manager under this Agreement. Manager covenants
with Owner that it: will maintain the Confidential Information in strict
confidence; will only use the Confidential Information for the purpose of
carrying out its obligations under this Agreement; and will not disclose, or
permit to be disclosed the Confidential Information to any person without the
prior written consent of Owner except as required by law.

8.R. Penalties for Non-performance. In the event that Manager fails to comply
with the terms outlined in this Agreement or in the Reporting Requirements,
Owner may seek any remedy allowed at law or in equity. Any fee, late charge or
penalty due to a third party and incurred from Manager’s non-performance, shall
be paid by Manager.

8.S. Owner’s Representative. Owner may, by written notice to Manager, delegate
all or any portion of its authority hereunder to a designated representative of
Owner (“Owner’s Representative”). All decisions made by Owner’s Representative
shall be binding on Owner until Manager has received written notice of Owner’s
termination of such delegation. Owner hereby designates CNL Healthcare Manager
Corp., a Florida corporation, as the initial Owner’s Representative with respect
to all of Owner’s authority hereunder.

[Remainder of Page Intentionally Left Blank – Signature Pages Follow]

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

CNL HEALTHCARE TRUST, INC., By:  

/S/ STEPHEN H. MAULDIN

Name:   Stephen H. Mauldin Title:   President and Chief Executive Officer CHT
PARTNERS, LP By:  

CHT GP LLC, its

general partner

By:  

CNL Healthcare Trust, Inc., its

managing member

  By:  

/S/ STEPHEN H. MAULDIN

  Name:   Stephen H. Mauldin   Title:  

President and Chief Executive

Officer

CNL HEALTHCARE MANAGER CORP. By:  

/S/ HOLLY GREER

Name:   Holly Greer Title:  

Senior Vice President, General Counsel

and Secretary

 

33



--------------------------------------------------------------------------------

JOINDER

[to be executed by each Property owner concurrent with the acquisition of a
Property]

The undersigned,                                 , a                    , as of
this      day of                     , 20    , hereby joins in the execution of
the Property Management and Leasing Agreement dated                     ,
20    , to bind itself by all of the terms and conditions thereof.

 

[  

 

  ] By:  

 

  Name:  

 

  Title:  

 

 



--------------------------------------------------------------------------------

APPENDIX A

GENERAL MONTHLY PROPERTY MANAGEMENT REPORTING

Monthly Report Timeline

All reports are due by the end of the 1st day of the following month. Reports
can be attached directly into the property management system. In the case when a
designated day does not fall on a business day, the activity is to occur on the
next business day of the month with each subsequent day moved back the
respective amount of days.

Cash activity is to be cut off in the property management on the 20th of the
month to facilitate meeting final reporting deadlines per the following schedule
(listed in Central time):

Post all open cash batches by noon on the 20th of each month

After the next month’s tenant charges have been charged to the tenants, print
the monthly statements and send out to the tenants by 2:00 pm on the 20th of
each month

Calculate the monthly management fee and print final monthly check run by 3:00
pm on the 20th of each month

Owner to close A/R and A/P modules by 5:00 pm on the 20th of each month

Before month-end reports to be attached to property management system by end of
the second business day following the 20th of each month

Manager company locked out of current month journal entries at 12:01 am on the
fifth business day following the 20th of each month

After month-end reports to be attached to property management system by end of
day first day of the new month

Monthly Property Management Report

The Monthly Property Management Report is a narrative report summarizing the
period’s activity for the property. The Monthly Property Management Report is
due by the end of the 7th of each month and is to include all monthly operating
activity through the end of the calendar month. The following format should be
used and include information based on the standard templates which can be found
in the Standard Monthly Property Management Report Package document:

Table of contents

I. Income & Expense Summary with material variance commentary

II. Accounts Receivables – over 60 days and over $10,000 per tenant with
actions/recommendations (if in collection, refer to Litigation Report)

 

A-1



--------------------------------------------------------------------------------

III. Occupancy & Activity Summary

IV. Rollover Schedule – 12 to 18 months

V. Marketing Efforts

VI. Major Capital & Tenant Improvements (see Extraordinary Expenditure Report
for detail – add commentary to explain variance)

VII. Facilities Maintenance Update (Major repairs/preventative maintenance
projects)

VIII. VIII. General Property Management & Administrative Initiatives and Issues

IX. Major Litigation Issues and Updates (Litigation Report)

X. Insurance and Real Estate Tax Issues

XI. Ownership Issues

Appendix:

 

  •  

Extraordinary Expenditure Report

 

  •  

Detailed Capital Expense Report

 

  •  

Major Repairs Report

 

  •  

Management Fee Calculation Reconciliation

 

  •  

Excess Cash Distribution Statement

 

  •  

Leasing Activity Report

 

  •  

Square Footage Reconciliation Report

 

  •  

Aged Delinquencies

 

  •  

Detailed Variance Analysis

 

  •  

Disbursements Report

 

  •  

Month Rollover Schedule

 

  •  

Letters of Credit – Upcoming Expirations

For detail/information regarding the monthly financial reporting requirements,
review the information in Appendix B.

 

A-2



--------------------------------------------------------------------------------

APPENDIX B

MONTHLY FINANCIAL REPORTING REQUIREMENTS

Instructions:

Submit the following monthly documents in a report entitled Monthly Financial
Reports in the order they are listed below no later than the 2nd business day of
the following calendar month-end, unless otherwise identified, as a PDF file in
the “Property” section within the property management system.

 

 

Budget to Actual Variance Analysis:

The Budget to Actual Variance Analysis should include thorough explanations for
all actual income and expense account balances which vary from the
month-to-month budget by 10% or from the year-to-date budget by 5% AND which
exceeds the maximum allowable dollar variance amount of $5,000. The variance
analysis should be completed according to Owner’s chart of accounts.

 

 

Trial Balances:

The Property Manager must provide trial balances, in Owner’s chart of accounts,
providing monthly activity in addition to the applicable YTD balances for each
reporting entity.

 

 

Balance Sheet:

The Balance Sheet contains the year-to-date balances for all assets, liabilities
and equity for an individual property.

 

 

Income Statement:

The Income Statement Summary contains both actual and budgeted income and actual
and budgeted expense information at the major account levels for both the
current month and year-to-date.

 

 

 

B-1



--------------------------------------------------------------------------------

Bank Statement & Account Reconciliation:

The current month’s operating bank statement and account reconciliation for the
operating accounts must be included in the monthly reporting package. Bank
statements will end on the 20th of each month. Each bank account must have its
own reconciliation.

 

 

Fixed Asset Additions:

Detail of fixed asset additions from the prior month will be reviewed for tax
purposes.

 

 

Profit & Loss Statements:

PNL statement actual vs. budget detail should be compared on a monthly and
year-to-date basis.

 

 

Tenant Income Detail:

The Tenant Income Detail shows the beginning accounts receivable balance,
current month’s charges, amounts collected by type of income, and the ending
accounts receivable balance. The end-of-month balance column should show any
prepaid or delinquent accounts. The ending balance for the month should always
be carried forward to the following month’s report as the beginning balance.
Please total all columns by account category at the end of the report. If
necessary, provide a reconciliation of this report to the general ledger account
balances.

 

 

Aged Accounts Receivable Report:

The Aged Accounts Receivable Report includes all delinquent receivables
categorized by number of days past due. This should be reconciled to the
end-of-month balance on the Tenant Income Detail. Balances should not include
security deposits. The report should include comments regarding attempts to
collect and should include commentary for any balances greater than $50,000 that
are also 60 days aged and all balances that are 90 days aged.

 

 

Doubtful Accounts:

In the event a reserve for doubtful accounts is established to fairly state the
collection probability of receivables, a schedule is required which reconciles
the reserve balance to the general ledger and provides tenant level detail and
applicable comments.

 

 

 

B-2



--------------------------------------------------------------------------------

Write-off Request Form:

The Write-off Request Form verifies action was recommended by the Property
Manager and Owner’s asset manager (“Asset Manager”) to write-off accounts
receivable amounts. A copy of the signed form should be submitted with the
monthly accounting package when applicable. All write-off requests require Owner
Board approval.

 

 

Free Rent and Rental Abatements:

A schedule of all free rent or rental abatement activity should be included in
the monthly accounting package. The accounting treatment and economics for such
activity should be clearly explained.

 

 

Schedule of Deferred Rent Concessions:

Property Manager will calculate and provide supporting schedules for applicable
FASB 13 adjustments on a lease-by-lease basis. Such adjustments will be included
in the general ledger activity in accordance with US GAAP. Property Managers
operating in Owner Yardi environment may not be subject to this requirement.
Please confirm with your controller.

 

 

Check Register:

The check register contains a detail of all checks written for property
expenditures during the current month.

 

 

Expense Detail:

The Expense Detail shows the expenses paid during the month by expense account.

 

 

Accounts Payable:

The Accounts Payable report represents invoices that have been received and
recorded, but checks have not been issued. If necessary, please provide a
reconciliation of this report to the general ledger account balances.

 

 

 

B-3



--------------------------------------------------------------------------------

Accrual Schedules:

Accrual schedules must be submitted in the monthly accounting package detailing
the accrual entries made to the general ledger in the current month.

 

 

Capitalization Policy:

Owner’s policy is to capitalize all lease commissions in excess of $1,000 and
for lease terms of greater than one year. Additionally, any single expenditure
for a capital asset which equals or exceeds $5,000 should be capitalized. Any
capital expenditure, regardless of amount, relating to a project where total
project costs equal or exceed $5,000, should also be capitalized. Please pay
close attention to the definition of a capital asset in the capitalization
policy.

 

 

Capital Expense:

All types of capital expenditures shall be recorded on a schedule and submitted
with the Monthly Financial Reports package. The “Capital Expenditures” form
within the Accounting section of the Documents and Forms shows an example of how
building improvements and tenant improvements should be listed. Record in detail
the monthly expenditures by project or tenant, as applicable. The estimated
project cost should agree with the amount budgeted or the amount per the lease
proposal. Construction in progress accounts should be used for long-term
construction projects until complete to reduce the potential of calculating
depreciation on accrued capital or incomplete projects. The total paid per month
should agree with the monthly accounting report. Copies of invoices should
accompany the capital schedules for all entries made to these accounts. Please
note on the schedule the month in which a project is completed. A project is
considered complete when the improvement is first put in a state of readiness
and is available for a specifically assigned function. Refer to the
Capitalization Policy section above for further explanation on what can be
capitalized.

 

 

Lease Commission:

An example of recording lease commissions on a monthly basis can be found in the
“Capital Expenditures” form within the Accounting section in the Documents and
Forms. This form details expenses during the month that were charged to account
Capitalized Lease Commissions and/or account Non-capitalized Lease Commissions.
Copies of invoices should accompany the schedule for any entry to the lease
commission capital account. Refer to the Capitalization Policy section above to
determine whether a lease commission should be capitalized.

 

 

 

B-4



--------------------------------------------------------------------------------

Security Deposits:

All security deposit moneys will be kept by Owner in an account in the state in
which the property is located. Due to differences in state laws, special
consideration will be made for properties in states with specific requirements.
If you have questions, consult with your accountant and we will consult with
appropriate parties in such instances. A list of security deposits, by tenant,
will be required. Include a memo with the monthly accounting report summarizing
the monthly activity of security deposits for the property (i.e., amounts
received by tenant, amounts applied to income or outstanding receivable balances
due to move outs, etc.).

 

 

General Ledger:

Submit a General Ledger generated by the property management system providing
all detail activity and posted entries for the applicable reporting period.

 

 

Invoices:

Send copies of all invoices for lease commissions, tenant improvements and
capital improvements. Owner will calculate all depreciation and amortization
expense, thus the need for copies of the supporting documentation for audit
purposes.

 

 

Accounting Period:

The accounting period cut-off day is the 20th of each month. The monthly
management report and supporting detail should be submitted to the property
management system as an attachment in the Property section no later than the 2nd
business day of the following month.

 

 

Actuals Application:

All monthly income and expenses must be entered into the property management
system by Manager no later than the 2nd business day of the following month.

 

 

 

B-5



--------------------------------------------------------------------------------

Reforecast:

Due to the importance of projecting future operating results, a reforecast of
the remaining future periods will be required on a monthly basis. This
reforecast will include year-to-date actual information as well as original
budget and revised projections. Comments relating to % and revised assumptions
as also required.

 

 

Distributable Cash:

The Property Manager must provide a monthly calculation of excess cash available
at the property indicating the cash available for distribution to Owner. The
projection should include the existing cash balance at the end of the period and
applicable adjustments for accounts payable, accrued expenses, including real
estate tax accrual and non-cash accruals, less a reasonable working capital
reserve. Future excess cash projections may also be required.

 

 

Consolidated Accounting:

The Manager will be responsible for consolidation of the property information in
a form and format acceptable to the Asset Manager.

 

 

Standard Templates:

The Property Management Company must provide monthly information via
standardized templates required by Owner, such as Capital Expenditures, Budget
to Actual Variance Analysis and Excess Cash Distribution. The templates can be
found in the Accounting section in the Documents and Forms.

 

B-6



--------------------------------------------------------------------------------

APPENDIX C

ANNUAL REPORTING REQUIREMENTS

Annual Budgets:

Annual budgets are used to monitor the performance of Owner’s real estate
properties. The budgeting process begins every fall when Owner sends detailed
information outlining budget reporting deadlines to help guide you through the
budgeting process.

Key points:

Questions regarding the annual budgets should be directed to your accountant.

Budgets shall contain estimated monthly cash flows, a list and explanation of
assumptions used in arriving at projected leasing activity and rates, expenses
and capital expenditures.

Budgets must be prepared on an accrual basis.

 

 

Estimate of Deferred Maintenance & Capital Expenditure:

Manager shall, for each calendar year, prepare or cause to be prepared and
submit to Owner a proposed Capital Budget in a format approved by Owner for
releasing expenses and the replacement, repair and maintenance of equipment or
improvements of a capital nature on or about the Property. Refer to the “General
Requirements” and “Construction Guidelines and Procedures” sections of the
Operating Guidelines for more details.

 

 

Operating Expense Reimbursement Reconciliations:

Manager shall, for each calendar, year prepare and submit to Owner a schedule of
operating expense reimbursement reconciliations for review.

 

 

1099-MISC Reporting:

Manager will continue to be responsible for reporting 1099 information to the
Internal Revenue Service. If vendor history is detailed in two property
management systems, information should be combined for 1099 reporting, if
applicable.

 

C-1



--------------------------------------------------------------------------------

EXHIBIT “A”

Quarterly Certification

[Date]

[Owner]                    

c/o CNL Healthcare Trust, Inc.

450 South Orange Avenue

Orlando, FL 32801

Attn: Joseph T. Johnson, Chief Financial Officer

Re: [Property Name]: Responsibility for Financial Reports; Assessment as of
Quarter Ending             .

Dear Joe:

The undersigned, as                      of CNL Healthcare Manager Corp., the
manager of the Facility, hereby certifies to [Owner]                     that
the following statements are true and correct:

1) To the knowledge of the undersigned, the consolidated income statement and
balance sheet (the “Reports”) of the Facility delivered on              fairly
present in all material respects the financial position and results of
operations of the Facility at the dates and for the periods presented in the
Reports, with respect to the matters addressed by such Reports, all in
accordance with United States GAAP consistently applied (subject to normal year
end adjustments).

2) The undersigned is not aware of any significant deficiencies or material
weaknesses in Manager’s design or operation of internal control over financial
reporting which are reasonably likely to adversely affect Manager’s ability to
record, process, summarize and report financial information with respect to the
Facility.

3) The undersigned is not aware of any material fraud that involves management
or other employees who have a significant role in Manager’s internal control
over financial reporting.

 

By:  

 

Name:  

 

Title:  

 